UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4793



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES GORMLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert C. Chambers, District
Judge. (CR-98-152)


Submitted:   March 30, 1999                 Decided:   April 13, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilmer Parker, III, Robert P. Marcovitch, KILPATRICK STOCKTON,
L.L.P., Atlanta, Georgia; S. Benjamin Bryant, ALLEN, GUTHRIE &
MCHUGH, Charleston, West Virginia, for Appellant.      Rebecca A.
Betts, United States Attorney, John J. Frail, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      James Gormley appeals from the district court’s order denying

his   motion   to   vacate   the   ex   parte   order   restraining    all   of

Gormley’s assets except ordinary and reasonable living expenses,

pending the outcome of his trial on charges of conspiracy to commit

wire and securities fraud and to obstruct justice, wire fraud;

perjury; money laundering; and conspiracy to engage in money

laundering.     Gormley challenges the order on the basis that the

indictment fails to allege that he possessed or exercised dominion

and control over the suspect funds and therefore fails to show that

the assets sought to be restrained are forfeitable.            He also con-

tends that the district court erred in finding that he could be

held jointly and severally liable for any forfeitable assets

possessed by his codefendants. We have reviewed the record and the

arguments raised by counsel and find no reversible error.             Accord-

ingly, we affirm.     See United States v. McHan, 101 F.3d 1027, 1043

(4th Cir. 1996), cert. denied, 520 U.S. 1281 (1997); United States

v. Hurley, 63 F.3d 1, 22 (1st Cir. 1995).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                        2